UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2065


HAROLD BLICK,

                    Plaintiff - Appellant,

             v.

SHAPIRO   &  BROWN,    LLP;  PROFESSIONAL   FORECLOSURE
CORPORATION OF VIRGINIA; SELECT PORTFOLIO SERVICING, INC.;
DEUTSCHE BANK NATIONAL TRUST COMPANY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Norman K. Moon, Senior District Judge. (3:16-cv-00070-NKM-JCH)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Blick, Appellant Pro Se. Jessica Ashley Glajch, William Dean Ledoux, Jr.,
ECKERT SEAMANS CHERIN & MELLOTT, LLC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harold Blick appeals the district court’s order entering judgment in favor of

Deutsche Bank National Trust Company on Blick’s breach of contract claim and in favor

of Blick on his claim against Shapiro & Brown, LLP, under the Fair Debt Collection

Practices Act, 15 U.S.C. §§ 1692-1692p (2012), and ordering Shapiro & Brown to pay

Blick $1 in nominal damages and $1000 in statutory damages. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Blick v. Shapiro & Brown, LLP, No. 3:16-cv-00070-NKM-JCH (W.D. Va.

July 12, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           2